Case 1:15-cv-07025-RMB-JS Document 902 Filed 09/09/20 Page 1 of 1 PageID: 54341



                                                          [Docket No. 863]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

                                   )
 EAGLE VIEW TECHNOLOGIES, INC., et )            Civil No.: 1:15-cv-07025
 al.,                              )
                                   )                     ORDER
              Plaintiffs,          )
                                   )
         v.                        )
                                   )
                                   )
 XACTWARE SOLUTIONS, INC., et      )
 al.,                              )
                                   )
              Defendants.          )



       THIS MATTER appears before the Court upon Defendants’

 Motion for a New Trial / Motion for Judgment as a Matter of Law

 [Docket No. 863].     For the reasons set forth in the accompanying

 Opinion issued on this same date,

       IT IS hereby on this 9th day of September 2020, ORDERED

 that Defendants’ Motion for a New Trial / Motion for Judgment as

 a Matter of Law is DENIED and the Clerk of the Court shall close

 the file.




                                          s/Renée Marie Bumb
                                          Honorable Renée Marie Bumb
                                          United States District Judge
